Case 1:21-cv-20684-UU Document 1-22 Entered on FLSD Docket 02/18/2021 Page 1 of 2

v Engliah «

Warning: this link may be unsafe

hitpa nypost.conv2020/10/1 4/email-reveris-how-hunter-biden-introcuced-ukrainian-blz-
mar-to-dad/

Tha fink you are trying to access has been identified by Twitter or our partners as being
potentially spammy or unaate, in accordance with Twitter's URL Policy. This fink could tall into
any of the below calegories:

+ malicious links that could steal personal Information of harm electronic devices

+ bpammy links that misigad people or disrupt their exparience

+ ‘violent or misleading content thal could lead to real-world harm

+ certain catogories af content that, HW posted directly on Twitter. are a violation of the Taitiar
Fads

Back to previous page

Ignore this warming and conitinue
Fal

Your account has been locked.

HM New York Post
Eee Onypost

What happened?
We have determined thet this account violated the Twitter Rulas. Specifically, for:

1. Violating our rufea against distributlon of hacked material.
We don't permit the usa of our services to directly distribute content obtained through
hacking that contains private information, may put people In physical harm or danger, or
contalns trade secrets.
Case 1:21-cv-20684-UU Document 1-22 Entered on FLSD Docket 02/18/2021 Page 2 of 2

© Twitter Safety @ @TwitterSafety - Oct 14 ee

We want to provide much needed clanty around the actions we've taken
| with respect to two NY Post articles that were first Tweeted this morning.

QO 201K Tl ask OD 16a bh

© Twitter Safety @ @TwitterSafety - Oct 14 ee

The images contained in the articles include personal and private
information — like email addresses and phone numbers — which violate our
rules.

Pryate information policy

Posting another person's private and confidential
information is a violation of the Twitter Rules. Learn ...
& help twitter.com

 

© 15K TL) 13K © 5.0« ty

Twitter Safety @ ose
@TwitterSafety

Replying to @TwitterSafety

As noted this morning, we also currently view materials
included in the articles as violations of our Hacked
Materials Policy.

Distribution of hacked materials policy

We don't condone attempts to compromise or infiltrate
computer systems for malicious purposes.
 help.twitter.com

7:44 PM - Oct 14, 2020 - Twitter Web App

726 Retweets 340 Quote Tweets 5.5K Likes
